DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 3/9/2021 regarding the status of the claims have been fully considered. Claims 15-20 are new and therefore claims 1-20 are now pending. 
Applicant's arguments filed 3/9/2021 regarding the rejection of claims 1-5 and 7-14 under 35 U.S.C. 103 have been fully considered. The examiner notes that the applicant’s arguments are directed to newly amended limitations. Therefore, the examiner will rely on a new grounds of rejection in order to address the amended limitations. 
As the examiner will rely on the prior art of record to address the newly amended limitations, the examiner will address the applicant’s remarks regarding the obviousness rejection in Remarks pg. 6-8, filed 3/9/2021. The applicant presents additional amendments comprising "to the at least one of said at least two clients" with respect to "retransmitting requested data from said shared buffer..." The examiner incorporates by reference the Final Action pg. 3-5 arguments regarding client devices transmitting an acknowledge message after a retransmission data is received as taught by Simu and Oran's low nack density and para 52-56. In particular, Simu col. 3:3-6 teaches that “The sender keeps data it has read from disk and sent out on the network in a read cache in memory until all receivers have acknowledged its reception. This prevents the sender from having to go back and re-read data from disk when packet loss is signaled.” However, Simu also recognizes that and “the ascp-mc sender will not wait for full reception of the entire window by all receivers. If the window (cache) reaches a configurable maximum size, the window is just moved along and new data is sent, potentially leaving some receivers behind with losses. These are repaired later on during the out-of-window repair phase.” As such, a person of ordinary skill in the art would have reasonably inferred a variation of the teachings of Simu and Oran wherein missing packets transmitted to receivers requesting repair packet are deleted from cache memory if either all the receivers have transmitted an acknowledgement or depending on the window cache reaching a configurable maximum size, not waiting until all receivers have acknowledged its reception and possibly addressing missing packets in an OOW repair. Therefore, based on the teachings of Simu and Oran, the applicant’s amended limitation which only requires a received acknowledge of the retransmission from one of two client devices requesting a retransmission are obvious in view of the combination of Simu and Oran. 

	For example, in the first step referenced above, data would be retransmitted to the client device transmitting a request for retransmission. The applicant does not specifically link the purpose of the “acknowledge” but merely states that the “acknowledge” is received format least two client devices. For 
Even where the applicant does not specifically link the “acknowledge” per the examiner’s analysis above, the prior art teachings capture the broadest reasonable interpretation of the applicant’s claims. Where the applicant does not claim that the non-requesting client would transmit an “acknowledge” related to another device sending a request “retransmission,” based on the teachings of the prior art of record, the client devices transmit an acknowledgment to acknowledge to the transmitting device when a requested transmission is successful. See Simu below teaching continuous repair and states that the sender keeps data it has read from disk and sent out on the network in a read cache in memory until all receivers have acknowledged its reception. This prevents a sender from having to go back and re-read data from disk when packet loss is signaled which a person of ordinary skill would reasonably infer that packet loss is signaled for a requested retransmission, the sender accesses said cache in memory for performing the retransmission. As such, Simu teaching that transmitted data is kept in read cache until all receivers have acknowledged its reception means that it is removed from cache after the qualifier is met (i.e., all receivers have transmitted acknowledgments indicated transmitted data has been received).  Therefore, according to the prior art, each device transmits an acknowledgment message when a transmission is successful and packet loss is signaled and corrected based on a received acknowledgement. Furthermore, the prior art to Oran also teaches that each client device sending a request for retransmission is specifically identified in order to provide said client device a retransmission of missing data. See Oran teaching a LOW NACK Density. The applicant’s claim recites at most two client devices which the prior art teaches as a Low NACK Density capable is being transmitted via unicast or multicast transmission (Oran para 52-56). As such, a person of ordinary skill in the art would have reasonably inferred that each client device is able to send and acknowledgment message to confirm that the requesting device has received the transmitted data or the packet loss signals from the devices 
	A second example that is reasonably inferred by the applicant’s broad claims is that only one client device transmits a request for retransmission (Low NACK Density) and then sends and acknowledgment that it received the requested retransmission (every device sends acknowledgement of successfully receiving the transmitted content even after retransmission); while the other client device only sends an acknowledgement that it received the transmission (meaning it never missed the transmission) as reasonably inferred based on the teachings of Simu.
	Stated differently, the applicant has not specifically claimed the “acknowledge” recited in claim 1 pertains to an acknowledge that the “retransmission” was received. The claim merely recites that an acknowledge is sent from each device. 
Simu col. 2:62-67 teaches:

    PNG
    media_image1.png
    147
    486
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    426
    436
    media_image2.png
    Greyscale

Oran teaches the following:

    PNG
    media_image3.png
    715
    443
    media_image3.png
    Greyscale

Given the broad limitations as interpreted above, the claim’s breadth renders them obvious in view of the combination of prior art as analyzed above. 
More importantly, prior art made of record but not relied upon establishes well known elements relating to retransmission of lost packets. The prior art establishes that acknowledgments transmitted to confirm the reception of retransmissions are well known. Thus, the combination of elements claimed by the applicant are rendered obvious based on the teachings of the prior art of record and the reasonable inferences that a person of ordinary skill in the art would have made in view of the teachings of the prior art of record.  For example, see Van Caenegem; Tom US 20110242966 A1 disclosing retransmission acknowledgments known in the art of packet-switched work and stating “…[0004] Retransmission is the resending of data packets which have been either lost or corrupted, and relies on: [0005] checksums (or alike) for checking the integrity of the received information, [0006] acknowledgments, that is to say explicit receipts from the receiver towards the sender through some return channel, and [0007] retransmission of missing or damaged packets (initiated by the sender or the receiver). [0008] Retransmission implies that a copy of each outstanding packet (i.e., not yet acknowledged) is kept at the sender side for further retransmission, if any. [0009] There are several forms of retransmission strategies, most noticeably: [0010] Selective Acknowledgment (SACK): the receiver explicitly notifies the sender which packets, messages, or segments were received correctly, and by the way which packets were not. [0011] Cumulative Acknowledgment: the receiver acknowledges a packet, message, or segment as being received correctly, which acknowledgment implying that all previous packets were received correctly too. Transport Control Protocol (TCP) uses cumulative acknowledgment. [0012] Negative Acknowledgment (NACK): the receiver explicitly notifies the sender which packets, messages, or segments were received incorrectly and thus are to be retransmitted.”

Therefore, the applicant’s remarks arguing that the newly amended claims are not rendered obvious based on the combined teachings of Simu and Oran are not persuasive. Therefore, the grounds of rejection will be amended in order to take into consider the substantive changes in view of the amended limitations. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
In dependent claim 13 which further depends from claim 11, the claim recites “means for transmitting said outgoing data stream” and wherein the applicant’s specification states “According to a second aspect of the inventive concept, there is provided a node in a communication network comprising means for performing a method according to the present inventive concept. It may further comprise means for transmitting the outgoing data stream, e.g. a transmitter.” As such, the means is interpreted as structure corresponding to a “transmitter.”

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Oran; David R. et al. US 20080256409 A1 (hereafter Oran) and in further view of Simu; Serban et al. US 9461835 B2 (hereafter Simu).
Regarding claim 1, “a method for transmitting a data stream from a server to at least two client devices comprising: for at least one outgoing data stream: transmitting said data stream to said at least two client devices” Oran teaches (Fig. 2 server 14 transmitting media stream 24 to at least a plurality of receivers 50 as discussed in para 14-15, 26-29): Regarding “buffering a predetermined portion of said data stream in a shared buffer” Oran teaches (Fig. 2 elements 24A are cached packets of media stream 24 transmitted to at least a plurality of receivers 50 as discussed in para 16-17, 23 – buffering stream packets 24 in element buffer 16 and wherein para 41-45 disclose a predetermined portion of data corresponds to packets within a certain time window); “wherein upon receiving per client requests for retransmission of data from at least one of said at least two client devices: retransmitting requested data from said shared buffer to the at least two client devices” Oran (para 44 teaches buffer 16 waits for several NACKs 26 to arrive from a plurality of receivers 50 before retransmitting media stream data), “and removing buffered data from said shared buffer based on received acknowledge of the retransmission from the at least one of said at least two client devices” Oran Fig. 2 and 7 and para 45 and 50 – the retransmission cache 60 may be scanned every few milliseconds in operation 120. Packets whose latest retransmission time has expired, which have already been transmitted by multicast, or have been covered by an FEC operation are identified in operation 122 and ignored in operation 123. A person of ordinary skill in the art would have understood that if the packets whose latest retransmission time has expired and are ignored in operation 123 would imply that the packets are not available and have been removed from being obtained from the buffered data. 

More importantly, prior art made of record but not relied upon establishes well known elements relating to retransmission of lost packets. The prior art establishes that acknowledgments transmitted to confirm the reception of retransmissions are well known. Thus, the combination of elements claimed by the applicant are rendered obvious based on the teachings of the prior art of record and the reasonable inferences that a person of ordinary skill in the art would have made in view of the teachings of the prior art of record.  For example, see Van Caenegem; Tom US 20110242966 A1 disclosing retransmission acknowledgments known in the art of packet-switched work and stating “…[0004] Retransmission is the resending of data packets which have been either lost or corrupted, and relies on: [0005] checksums (or alike) for checking the integrity of the received information, [0006] acknowledgments, that is to say explicit receipts from the receiver towards the sender through some return channel, and [0007] retransmission of missing or damaged packets (initiated by the sender or the receiver). [0008] Retransmission implies that a copy of each outstanding packet (i.e., not yet acknowledged) is kept at the sender side for further retransmission, if any. [0009] There are several forms of retransmission strategies, most noticeably: [0010] Selective Acknowledgment (SACK): the receiver explicitly notifies the sender which packets, messages, or segments were received correctly, and by the way which packets were not. [0011] Cumulative Acknowledgment: the receiver acknowledges a packet, message, or segment as being received correctly, which acknowledgment implying that all previous packets were received correctly too. Transport Control Protocol (TCP) uses cumulative acknowledgment. [0012] Negative Acknowledgment (NACK): the receiver explicitly notifies the sender which packets, messages, or segments were received incorrectly and thus are to be retransmitted.”

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oran’s invention for using a shared “cache” (defined as temporary 
Regarding claim 2, “wherein said step of buffering is performed on payload data of said data stream and/or client shared header data” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Oran further teaches buffering is performed on payload data of said data stream (Oran para 27).
Regarding claim 3, “wherein said outgoing data stream is transported using unicast or multicast with individual client requests for retransmissions” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Oran teaches (Abstract; para 0016, 0021, 0024-0029 using unicast or multicast with individual client requests for retransmissions and Fig. 1 elements 32, 34).
Regarding claim 4, is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein “wherein when said method is concerned with video distribution using multicast” is further disclosed in Oran para 0022; “said step of retransmitting is performed as unicast or multicast transmission” Oran teaches (Abstract; para 0016, 0021, 0024-0029 using unicast or multicast with individual client requests for retransmissions).
Regarding claim 5, “wherein unicast-or multicast transmission is selected based on if there is a network installation with native layer 1 or layer 2, L1/L2, multicast” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Oran further teaches para 24 – using multicast transmission when multicast is available; The two forms of unicast and multicast retransmission are distinguished by the receivers 50 using standard RTP conventions for payload type multiplexing in a single 
Regarding claim 7, “wherein if a predetermined threshold number of request are received from a multiple of client devices, multicast transmission is selected” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Oran (para 44 teaches buffer 16 waits for several NACKs 26 to arrive from a plurality of receivers 50 before retransmitting media stream data; para 28-40 retransmission is dynamic such that the transmission is selected based on the most efficiency available network for performing the transmission).
Regarding claim 8, “wherein payload data is buffered in a dedicated memory instead of a cache or a primary memory of said server” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Oran teaches Fig. 2 elements 24A are cached packets of media stream 24 transmitted to at least a plurality of receivers 50 as discussed in para 16-17, 23 – buffering stream packets 24 in element buffer 16 and wherein para 41-45 disclose a predetermined portion of data corresponds to packets within a certain time window; Oran Fig. 2 and 7 and para 45 and 50 – the retransmission cache 60 may be scanned every few milliseconds in operation 120. Packets whose latest retransmission time has expired, which have already been transmitted by multicast, or have been covered by an FEC operation are identified in operation 122 and ignored in operation 123. A person of ordinary skill in the art would have understood that if the packets whose latest retransmission time has expired and are ignored in operation 123 would imply that the packets are not available and have been removed from being obtained from the buffered data.  As such, as the packets are no longer made available based on a particular window, a person of ordinary skill in the art would have understood the payload data to be stored in a dedicated memory.
Regarding claim 9, “further comprising constructing packets comprising requested data from said shared buffer and per client information selected from a list of header unique destination data” is further 
Regarding claim 10, “wherein said step of removing buffered data is performed based on received acknowledge from all client devices” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein the combination of Oran and Simu disclose waiting for an acknowledgement from all the receivers within a specified window before advancing the window (see Oran teaches Fig. 2 and 7 and para 45 and 50 – the retransmission cache 60 may be scanned every few milliseconds in operation 120. Packets whose latest retransmission time has expired, which have already been transmitted by multicast, or have been covered by an FEC operation are identified in operation 122 and ignored in operation 123. A person of ordinary skill in the art would have understood that if the packets whose latest retransmission time has expired and are ignored in operation 123 would imply that the packets are not available and have been removed from being obtained from the buffered data. Whereas Oran does not specifically use the term “removing”, in an analogous art, Simu teaches an invention for multicast bulk transfer for retransmitting repair packets using a time window such that when the time window has expired, then the buffer data is discarded (col. 8:13-67).
Regarding claim 11, “wherein a timer or time stamps distributed in the data stream is utilized to determine that if the time of interest of buffered data has passed” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Oran teaches using the time corresponding to an earliest unicast transmission and the latest unicast transmission to calculated a particular expiration time period and corresponds to a timer (see Oran para 41-45).
Regarding claim 12, “a node in a communication system arranged for node to node communication…” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Oran’s disclose is interpreted to comprise a node (i.e., “any other network processing device 
Regarding claim 13, “The node, according to claim 12, further comprising means for transmitting said outgoing data stream” is further rejected on obviousness grounds as discussed in the rejection of claims 1 and 12 wherein Oran teaches nodes may be routers, switches, gateways, call accumulators, or any other network processing device that directs packets 24 to different receivers 50 and wherein the Examiner takes Official Notice that nodes as understood in the art comprise transmitters where the prior art of record teaches the data is “transmitted.”
Regarding claim 14, “A non-transitory computer readable storage medium storing computer-readable instructions executable by at least one processor…”, the non-transitory computer readable media claims 14, the claim is grouped and rejected with the method claim 1 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1 and because the steps of the method are easily converted into elements of computer implemented methods by one of ordinary skill in the art. 
Regarding claim 15, “wherein said step of buffering is performed on payload data of said data stream and/or client shared header data” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Oran further teaches para 27 - The multicast retransmissions 34 can be retransmission payload format and for sending FEC repair packets 36 using the native payload type for an in use FEC scheme. The two forms of unicast and multicast retransmission are distinguished by the receivers 50 using standard RTP conventions for payload type multiplexing in a single session. A person of ordinary skill in the art would have understood that the retransmission data stored in the cache is on payload data.
Regarding claim 16, “wherein said outgoing data stream is transported using unicast or multicast with individual client requests for retransmissions” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Oran teaches (Abstract; para 0016, 0021, 0024-0029 using unicast or multicast with individual client requests for retransmissions and Fig. 1 elements 32, 34).
Regarding claim 17, “wherein when said method is concerned with video distribution using multicast, said step of retransmitting is performed as unicast or multicast transmission” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Oran teaches (Abstract; para 0016, 0021, 0024-0029 using unicast or multicast with individual client requests for retransmissions and Fig. 1 elements 32, 34; para 25 downstream primary multicast stream 22).
Regarding claim 18, “wherein unicast- or multicast transmission is selected based on if there is a network installation with native layer 1 or layer 2, L1/L2, multicast” is further rejected on obviousness grounds as discussed in the rejection of claim 1 and 5 wherein Oran further teaches para 24 – using multicast transmission when multicast is available; The two forms of unicast and multicast retransmission are distinguished by the receivers 50 using standard RTP conventions for payload type multiplexing in a .

Claims 6 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Oran; David R. et al. US 20080256409 A1 (hereafter Oran) and in further view of Simu; Serban et al. US 9461835 B2 (hereafter Simu) and in further view of Meyer; Michael et al. US 20060168504 A1 (hereafter Meyer).
Regarding claim 6, “wherein if said multicast transmission uses L1/L2 multicast in at least one subnetwork but not between subnetworks, multicast transmission is selected if there are requests for retransmission from client devices connected to the different subnetworks” Oran teaches that the type of transmission utilized is dynamic wherein para 24 teaches using multicast transmission when multicast is available; the two forms of unicast and multicast retransmission are distinguished by the receivers 50 using standard RTP conventions for payload type multiplexing in a single session; para 28-40 further teaches retransmission is dynamic such that the transmission is selected based on the most efficiency available network for performing the transmission. However, Oran does not specifically reference the “subnetwork but not between subnetworks” as claimed. 
In an analogous art, Meyer teaches an invention for retransmission of erroneous data wherein a protocol stack with many layers can be implemented in any layer including the L2 layer (para 37, 40-41 - Every transmitter ST, ST' receives service data units (SDU) from a higher protocol layer or from an interworking function and transmits them in one or more protocol data units (PDU) to the corresponding protocol layer of the receiver SR, SR', SR''. In the example, the protocol stack comprises a physical layer L1, a link layer L2, a convergence protocol CP for the wireless link WL, the Internet Protocol IP, the User Datagram Protocol UDP and the Real Time Protocol RTP, which receives the data from the application at the transmitter ST and forwards it to the application at the receiver SR, SR''. Data is transmitted over links in the networks FN1, FN2 including wireless link WL, which may all introduce errors into the transmitted data, e.g. if packets are dropped due to congestion in a network FN1, FN2 or due to a transmission error 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oran and Simu’s invention for retransmitting packet data to a group of requesting receivers missing the same information from a shared cache and then removing packet data from cache after the retransmitted packet data is no longer necessary based on received acknowledgements by further incorporating known elements of Meyer’s invention for retransmitting packet data to a group of requesting receivers missing information from a shared cache and wherein L1/L2 multicast in at least one subnetwork but not between subnetworks, multicast transmission is selected if there are requests for retransmission from client devices connected to the different subnetworks in order to use a proposed protocol adapted to the requirements of a plurality of applications. 

Regarding claim 19, “wherein if said multicast transmission uses L1/L2 multicast in at least one subnetwork but not between subnetworks, multicast transmission is selected if there are requests for retransmission from client devices connected to the different subnetworks” Oran teaches that the type of transmission utilized is dynamic wherein para 24 teaches using multicast transmission when multicast is available; the two forms of unicast and multicast retransmission are distinguished by the receivers 50 using standard RTP conventions for payload type multiplexing in a single session; para 28-40 further teaches retransmission is dynamic such that the transmission is selected based on the most efficiency 
In an analogous art, Meyer teaches an invention for retransmission of erroneous data wherein a protocol stack with many layers can be implemented in any layer including the L2 layer (para 37, 40-41 - Every transmitter ST, ST' receives service data units (SDU) from a higher protocol layer or from an interworking function and transmits them in one or more protocol data units (PDU) to the corresponding protocol layer of the receiver SR, SR', SR''. In the example, the protocol stack comprises a physical layer L1, a link layer L2, a convergence protocol CP for the wireless link WL, the Internet Protocol IP, the User Datagram Protocol UDP and the Real Time Protocol RTP, which receives the data from the application at the transmitter ST and forwards it to the application at the receiver SR, SR''. Data is transmitted over links in the networks FN1, FN2 including wireless link WL, which may all introduce errors into the transmitted data, e.g. if packets are dropped due to congestion in a network FN1, FN2 or due to a transmission error on the wireless link WL. To recover from the errors, the ARQ protocol applies the proposed method. If several ARQ protocols are present, it is possible that several protocol layers perform the proposed method, e.g. both the transport layer and the link layer. The level of reliability requested by the application is mapped to a reliability threshold at the protocol layer applying the proposed method. The reliability threshold corresponds to the acceptable level of errors and is below the value corresponding to error-free data, e.g. below 100% if the reliability threshold represents the required fraction of correct data. If several protocol layers perform the method, the thresholds may differ for the layers. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oran and Simu’s invention for retransmitting packet data to a group of requesting receivers missing the same information from a shared cache and removing packet data from cache after the packet data is no longer necessary based on received acknowledgements by further incorporating known elements of Meyer’s invention for retransmitting packet data to a group of .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Oran; David R. et al. US 20080256409 A1 (hereafter Oran) and in further view of Simu; Serban et al. US 9461835 B2 (hereafter Simu) and in further view of Aloni; Eliezer et al. US 20070070901 A1 (hereafter Aloni).
Regarding claim 20, “wherein payload data is buffered in a dedicated memory instead of a cache or a primary memory of said server” wherein the prior art to Oran and Simu disclose the payload data is stored in a memory such as cache, the applicant claims a “dedicated memory.” However, a person of ordinary skill in the art would have understood that a cache for storing the payload data is memory that is dedicated for storing payload data corresponding to the multicast data of for example Oran element 22. In an analogous art, Aloni discloses a dedicated memory 116 for providing buffers for context and/or data for TCP data comprising retransmission segments (para 22-27).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oran and Simu’s invention for retransmitting packet data to a group of requesting receivers missing the same information from a shared cache and then removing packet data from cache after the retransmitted packet data is no longer necessary based on received acknowledgements by further incorporating known elements of Aloni’s device for managing retransmission packets and acknowledgments comprising dedicated buffer memory for storing TCP packets in order to implement a device with a hardware architecture that is able to improve the management for offloading TCP/IP functionality to dedicated network processing hardware because the prior art has identified a known problem with limited memory bandwidth that improves when buffer memories are embedded within the networking device as recognized by Aloni. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am to 6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421